Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-857
                       Lower Tribunal No. 18-10545
                          ________________


                               Keegan Lee,
                                  Appellant,

                                     vs.

                           Kierstin Matsuda,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Raul
Cuervo, Judge.

      Arguez Hirsch PLLC, and Michael Arguez and Yenys Hirsch (Davie),
for appellant.

     Nancy C. Wear, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.